The review of an order made in a proceeding for contempt of court is by way of an appropriate extraordinary writ and not by appeal. 13 Corpus Juris 101; 17 C.J.S., Contempt, § 117; In re James H. Willis et al., post, p. 284, 5 So. 2d 716.
It may be said that the remedy for review in contempt proceedings is by certiorari if the party in contempt is not in prison and by habeas corpus if the party in contempt is in prison. Robertson v. State, 20 Ala. App. 514, 104 So. 561; Ex parte Bankhead, 200 Ala. 102, 75 So. 478; Ex parte Dickens,162 Ala. 272, 50 So. 218. For annotations on review in civil contempt see 28 A.L.R. 33.
The appellant has not pursued the proper remedy. In re James H. Willis et al., supra; Ex parte Connor et al., 240 Ala. 327,198 So. 850; Board of Revenue of Covington County v. Merrill,193 Ala. 521, 68 So. 971; Ex parte Dickens, 162 Ala. 272, 277,50 So. 218, supra; Easton v. State, 39 Ala. 551, 87 Am.Dec. 49.
The motion to dismiss the appeal is well taken and the appeal is dismissed on the grounds of the lack of jurisdiction.
The motion is granted and the appeal is dismissed.
GARDNER, C. J., BROWN, and FOSTER, JJ., concur.